DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-2, 4, 29, 46, and 60 are amended.  Claims 3, 5-6, 15-16, 18-28, 31-35, 38-45, 48, 50-59, and 61-68 are cancelled.  Claims 1-2, 4, 7-14, 17, 29-30, 36-37, 46-47, 49, and 60 are pending, and are under examination on the merits.  

Response to Amendment
The Amendment by Applicants’ representative Mr. Daniel Rivalti on 08/25/2022 has been entered.   

Response to Arguments/Amendments

Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicant amends claims 1-2, 4, 29, 46 by further limiting “(a) an alkali silicate” to “(a) an alkali silicate wherein the alkali silicate comprises sodium metasilicate”.  In addition, Applicant argues neither reference (i.e. cited the '197 patent and the `050 patent) teaches or suggests a filter aid comprising both (1) alkali silicate comprising sodium metasilicate and (2) a composite material comprising “a silicate mineral at least partially coated with an inorganic silica or silicate.” These references do not expressly or inherently teach the filter aid as presently claimed.
Applicant’s amendment and argument have been fully considered, but are not sufficient to overcome the rejection.
Example 1 of the `197 patent discloses filterable composites prepared by mixing a sodium silicate solution having a SiO2:Na2O weight ratio of 3.2 to 1, wherein the sodium silicate is sodium metasilicate when a sodium silicate solution prepared with SiO2:Na2O weight ratio of 1.  The `197 patent  discloses that the sodium silicate refers to any one of several compounds comprising sodium oxide (Na2O) and silica (SiO2). Such combinations may include, for example, sodium ortho silicate (Na4SiO4), sodium metasilicate (Na2SiO3), and sodium disilicate (Na2Si2O5), or the sodium silicate is a diatomite-based based sodium silicate (col. 14, lns.13-19).  One ordinary skilled in the art would understand the filtration component comprise different amounts of silica gel attached to diatomite-based sodium silicate means different amounts of silica gel with sodium oxide prepared with SiO2:Na2O at weight ratio of 1 or sodium metasilicate, which is disclosed in the amended claim 1. Harborlite® 200 (i.e. perlite) is a silicate mineral.  A part of sodium silicate solution (SiO2:Na2O weight ratio of 1 or sodium metasilicate) was used as component (a) an alkali silicate, and the other part of the sodium silicate (i.e. or sodium metasilicate) was used for coating a silicate mineral (i.e. Harborlite® 200).   Therefore, the `197 patent anticipates Applicant’s claims 1-2, 7-8, and 10-11.  The 102(a)(1) rejection over the `197 patent is maintained.  

In terms of the 2nd 102(a)(1) rejection, Example 1 of the `050 patent discloses a composite filter-aid was made using a Celite® 3Z, sodium silicate and sulphuric acid 80 g of Celite® 3Z was added to 800 g of water. The Example 1 also disclosed that Celite C3Z, Celite SSC (both available from World Minerals, Inc.), and Celatom FP3 (available from Eagle Picher Corp.) are diatomite-based filter aids (col. 17, lns. 47-49), one example of biogenic silica is diatomite, obtained from diatomaceous earth (col. 17, lns. 6-8).  Furthermore, the `050 patent discloses sodium silicate is used herein to refer to any one of several compounds including sodium meta silicate (Na2SiO3) or a diatomite-based sodium silicate (col. 12, lns. 49-54).  Therefore, the `050 patent anticipates Applicant’s claims 1-2, 4, 7-8, 29-30, 36, 46-47, and 49.  The 102(a)(1) rejection over the `050 patent is maintained.  

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s amendment and argument have been fully considered, but are not sufficient to overcome the rejection. The rejection is maintained.  
Obviousness-type double patenting rejection
 
Applicant’s amendment and argument have been fully considered, but are not sufficient to overcome the ODP rejection over the `197 patent. The rejection is maintained.  
The ODP rejection over the copending `775 application is withdrawn because the applicant has been abandoned.

Conclusions
Claims 1-2, 4, 7-14, 17, 29-30, 36-37, 46-47, 49, and 60 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731